AMENDED AND RESTATED ADVISORY AGREEMENT

AGREEMENT made as of the 30th day of June, 2007 among CITIGROUP MANAGED FUTURES
LLC, a Delaware limited liability company (‘‘CMF’’), SALOMON SMITH BARNEY
DIVERSIFIED 2000 FUTURES FUND L.P., a New York limited partnership (the
‘‘Partnership’’) and SANDRIDGE CAPITAL, LP, a Texas limited partnership
(‘‘SandRidge’’ or the ‘‘Advisor’’).

WITNESSETH:

WHEREAS, CMF is the general partner of Salomon Smith Barney Diversified 2000
Futures Fund L.P., a limited partnership organized for the purpose of
speculative trading of commodity interests, including futures contracts, options
and forward contracts with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through investment in CMF
SandRidge Master Fund L.P., a New York limited partnership (the ‘‘Master Fund’’)
of which CMF is the general partner and SandRidge is the advisor; and

WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
‘‘Limited Partnership Agreement’’) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (‘‘CFTC’’) and is a member of the National
Futures Association (‘‘NFA’’); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS CMF, the Partnership and the Advisor entered into an Advisory Agreement
dated as of March 31, 2007 (the ‘‘Initial Advisory Agreement’’); and

WHEREAS, CMF, the Partnership and the Advisor have determined to amend and
restate the Initial Advisory Agreement; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Amended
and Restated Advisory Agreement (the ‘‘Agreement’’) in order to set forth the
terms and conditions upon which the Advisor will render and implement advisory
services in connection with the conduct by the Partnership of its commodity
trading activities during the term of this Agreement;

NOW, THEREFORE, the parties agree to amend and restate the Initial Advisory
Agreement as follows:

1.    DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to it from time to time by the General Partner in commodity interests, including
commodity futures contracts, options and forward contracts. The Advisor may also
engage in swaps transactions and other derivative transactions on behalf of the
Partnership with the prior approval of CMF. All such trading on behalf of the
Partnership shall be in accordance with the trading policies set forth in the
Partnership’s Prospectus dated November 25, 2002, as supplemented from time to
time (the ‘‘Prospectus’’), and as such trading policies may be changed from time
to time upon receipt by the Advisor of prior written notice of such change and
pursuant to the trading strategy selected by CMF to be utilized by the Advisor
in managing the Partnership’s assets. CMF has initially selected the Advisor’s
Energy Program (the ‘‘Program’’) to manage the Partnership’s assets allocated to
it. Any open positions or other investments at the time of receipt of such
notice of a change in trading policy shall not be deemed to violate the changed
policy and shall be closed or sold in the ordinary course of trading. The
Advisor may not deviate from the trading policies set forth in the Prospectus
without the prior written consent of the Partnership given by CMF. The Advisor
makes no representation or warranty that the trading to be directed by it for
the Partnership will be profitable or will not incur losses.

(b)    CMF acknowledges receipt of the Advisor’s Disclosure Document dated
February 2, 2007, as filed with the NFA (the ‘‘Disclosure Document’’). All
trades made by the Advisor for the account of the

1


--------------------------------------------------------------------------------


Partnership shall be made through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor. However, the Advisor, with the prior written
permission (by either original or fax copy) of CMF, may direct any and all
trades in commodity futures and options to a futures commission merchant or
independent floor broker it chooses for execution with instructions to give-up
the trades to the broker designated by CMF, provided that the futures commission
merchant or independent floor broker and any give-up or floor brokerage fees are
approved in advance by CMF. All give-up or similar fees relating to the
foregoing shall be paid by the Partnership after all parties have executed the
relevant give-up agreements (by either original or fax copy).

(c)    The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program as described in the Disclosure Document. In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the system or methodology outlined in the Disclosure Document in connection
with its trading for the Partnership, either in whole or in part, it may not do
so unless the Advisor gives CMF prior written notice of its intention to utilize
such different trading system or methodology and CMF consents thereto in
writing. In addition, the Advisor will provide five days’ prior written notice
to CMF of any change in the trading system or methodology to be utilized for the
Partnership which the Advisor deems material. If the Advisor deems such change
in system or methodology or in markets traded to be material, the changed system
or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF. In addition, the Advisor will provide
the Partnership with a current list of all commodity interests to be traded for
the Partnership’s account and will not trade any additional commodity interests
for such account without providing notice thereof to CMF and receiving CMF’s
written approval. The Advisor also agrees to provide CMF, on a monthly basis,
with a written report of the assets under the Advisor’s management together with
all other matters deemed by the Advisor to be material changes to its business
not previously reported to CMF.

(d)    The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (‘‘principals’’), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or state law or NFA rule or order.
Notwithstanding Paragraphs 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by Federal or state law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential. Further, CMF
agrees to treat as confidential any results of proprietary accounts and/or
proprietary information with respect to trading systems obtained from the
Advisor.

(e)    The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as such term is defined in
Paragraph 3(b) hereof) as it shall determine in its absolute discretion. The
designation of other trading advisors and the apportionment or reapportionment
of Net Assets to any such trading advisors pursuant to this Paragraph 1 shall
neither terminate this Agreement nor modify in any regard the respective rights
and obligations of the parties hereunder.

(f)    CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.

2


--------------------------------------------------------------------------------


(g)    The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that (i) the
Advisor will be liable to the Partnership with respect to losses incurred due to
errors committed or caused by it or any of its principals or employees in
communicating improper trading instructions or orders to any broker on behalf of
the Partnership and (ii) the Advisor will be liable to the Partnership with
respect to losses incurred due to errors committed or caused by any executing
broker (other than any CMF affiliate) selected by the Advisor, (it also being
understood that CMF, with the assistance of the Advisor, will first attempt to
recover such losses from the executing broker).

2.    INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.

3.    COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall (i) pay the Advisor a monthly fee for professional
advisory services equal to 1/6 of 1% (2% per year) of the month-end Net Assets
of the Partnership allocated to the Advisor; and (ii) an annual incentive fee
payable at the end of each calendar year equal to 20% of New Trading Profits (as
such term is defined below) earned by the Advisor for the Partnership.

(b)    ‘‘Net Assets’’ shall have the meaning set forth in Section 7(d)(1) of the
Limited Partnership Agreement dated as of August 25, 1999 and without regard to
further amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions or incentive fees payable as of the date of such
determination.

(c)    ‘‘New Trading Profits’’ shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading by the Advisor on behalf of the
Partnership commences, whichever is higher, and as further adjusted to eliminate
the effect on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period,
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal period, whether the assets
are held separately or in margin accounts. Ongoing expenses shall be attributed
to the Advisor based on the Advisor’s proportionate share of Net Assets as of
the end of each month. Ongoing expenses shall not include expenses of litigation
not involving the activities of the Advisor on behalf of the Partnership, and
will also not include initial offering and organizational expenses of the
Partnership. No incentive fee shall be paid until the end of the first calendar
year in which trading commences by the Advisor on behalf of the Partnership,
which fee shall be based on New Trading Profits earned from the commencement of
trading operations by the Advisor on behalf of the Partnership through the end
of such year. Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor. If Net Assets allocated to
the Advisor are reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.

(d)    Monthly advisory fees and annual incentive fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar month or year, as the case may be, the
monthly advisory fee shall be prorated to the effective date of termination and
the annual incentive fee shall be computed as if the effective date of
termination were the last day of the then current year. If, during any month,
the Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly advisory fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership’s business
operations or utilized the Advisor’s services bears in the month to the total
number of business days in such month.

(e)    The provisions of this Paragraph 3 shall survive the termination of this
Agreement.

3


--------------------------------------------------------------------------------


4.    RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the
Advisor hereunder are not to be deemed exclusive. CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts. The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership. However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor’s basic trading strategies and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.

(b)    If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit. The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts. The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading strategies or
methods for the Partnership that are inferior to strategies or methods employed
for any other client or account and that it will not knowingly or deliberately
favor any client or account managed by it over any other client or account in
any manner, it being acknowledged, however, that different trading strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.

(c)    It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d)    The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF. The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor.

5.    TERM. (a) This Agreement shall continue in effect until June 30, 2008. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement upon 30 days’ notice to the Advisor if (i) the Net
Asset Value per Unit of Limited Partnership Interest shall decline as of the
close of business on any day to $400 or less; (ii) the Net Assets allocated to
the Advisor (adjusted for redemptions, distributions, withdrawals or
reallocations, if any) decline by 50% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iii) limited partners owning more
than 50% of the outstanding units shall vote to require CMF to terminate this
Agreement; (iv) the Advisor fails to comply with the terms of this Agreement;
(v) CMF, in good faith, reasonably determines that the performance of the
Advisor has been such that CMF’s fiduciary duties to the Partnership require CMF
to terminate this Agreement; or (vi) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership. At any time during the term of this

4


--------------------------------------------------------------------------------


Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges or consolidates with another entity, sells a substantial portion
of its assets, or becomes bankrupt or insolvent, (ii) Andrew M. Rowe dies,
becomes incapacitated, leaves the employ of the Advisor, ceases to control the
Advisor or is otherwise not managing the trading programs or systems of the
Advisor, or (iii) the Advisor’s registration as a commodity trading advisor with
the CFTC or its membership in the NFA or any other regulatory authority, is
terminated or suspended. This Agreement will immediately terminate upon
dissolution of the Partnership or upon cessation of trading prior to
dissolution.

(b)    The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Prospectus are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2008; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.

(c)    Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 or Paragraph 1(e) shall be without
penalty or liability to any party, except for any fees due to the Advisor
pursuant to Paragraph 3 hereof.

6.    INDEMNIFICATION. (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subparagraph (a)(iii) of this
Paragraph 6, indemnify and hold harmless the Advisor against any loss,
liability, damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Limited Partnership
Agreement. The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.

(ii)    To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in
subparagraph (i) above, or in defense of any claim, issue or matter therein, CMF
shall indemnify the Advisor against the expenses (including, without limitation,
attorneys’ and accountants’ fees) actually and reasonably incurred by it in
connection therewith.

(iii)    Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv)    In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor

5


--------------------------------------------------------------------------------


against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.

(v)    As used in this Paragraph 6(a), the term ‘‘Advisor’’ shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term ‘‘CMF’’ shall include the Partnership.

(b)    (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Paragraph 14 hereof, to the effect that
such acts or omissions violated the terms of this Agreement in any material
respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in Paragraph
1(g)).

(ii)    In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.

(c)    In the event that a person entitled to indemnification under this
Paragraph 6 is made a party to an action, suit or proceeding alleging both
matters for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.

(d)    None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.

(e)    The provisions of this Paragraph 6 shall survive the termination of this
Agreement.

7.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a)    The Advisor represents and warrants that:

(i)    All references to the Advisor and its principals in the Disclosure
Document are accurate in all material respects and as to them the Disclosure
Document does not contain any untrue statement of a material fact or omit to
state a material fact which is necessary to make the statements therein not
misleading.

(ii)    The information with respect to the Advisor set forth in the actual
performance tables in the Disclosure Document is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein. The Advisor’s performance tables have been examined by an independent
certified public accountant and the report thereon has been provided to CMF. The
Advisor will have its performance tables so examined no less frequently than
annually during the term of this Agreement.

(iii)    The Advisor will be acting as a commodity trading advisor with respect
to the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

(iv)    The Advisor is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.

6


--------------------------------------------------------------------------------


(v)    The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi)    This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.

(vii)    At any time during the term of this Agreement that a prospectus
relating to the units is required to be delivered in connection with the offer
and sale thereof, the Advisor agrees upon the request of CMF to provide the
Partnership with such information as shall be necessary so that, as to the
Advisor and its principals, such prospectus is accurate. All references, if any,
to the Advisor and its principals in the prospectus will, after review and
approval of such references by the Advisor prior to the use of such prospectus
in connection with the offering of the Partnership’s units, be accurate in all
material respects; provided that with respect to pro forma or hypothetical
performance information in the prospectus, if any, this representation and
warranty extends only to the underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.

(b)    CMF represents and warrants for itself and the Partnership that:

(i)    The Prospectus (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions of itself
and its actual performance, if any, included therein) does not contain any
untrue statement of a material fact or omit to state a material fact which is
necessary to make the statements therein not misleading, except that the
foregoing representation does not apply to any statement or omission concerning
the Advisor, if any, in the Prospectus, made in reliance upon, and in conformity
with, information furnished to CMF by or on behalf of the Advisor expressly for
use in the Prospectus (it being understood that any hypothetical or pro forma
adjustments to the Advisor’s performance information in the Prospectus, if any,
were not furnished by the Advisor.

(ii)    It is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(iii)    CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.

(iv)    This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(v)    CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(vi)    It is registered as a commodity pool operator and is a member of the
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.

(vii)    The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

8.    COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i)    In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA and/or the commodity exchange on which any particular transaction
is executed.

(ii)    The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF. The Advisor will provide CMF with copies of any
correspondence from or to the CFTC, NFA or any commodity exchange in connection
with an investigation or audit of the Advisor’s business activities.

7


--------------------------------------------------------------------------------


(iii)    In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv)    The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.

(b)    Each of CMF and the Partnership agree to:

(i)    comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed; and

(ii)    promptly notify the Advisor of the commencement of any material suit,
action or proceeding involving CMF or the Partnership, whether or not such suit,
action or proceeding also involves the Advisor.

(iii)    CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.

9.    COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10.    ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11.    AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.

12.    NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF:

[spacer.gif] [spacer.gif]   Citigroup Managed Futures LLC
731 Lexington Avenue, 25th Floor
New York, New York 10022
Attention: Mr. Jerry Pascucci

If to the Advisor:

[spacer.gif] [spacer.gif]   SandRidge Capital, LP
1300 Post Oak Blvd.
Suite 325
Houston, TX 77056
Attention: Mr. Andrew M. Rowe

with a copy to:

[spacer.gif] [spacer.gif]   David R. Allen
407 East Main Street
Murfreesboro, TN 37130

8


--------------------------------------------------------------------------------


13.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14.    ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the
National Futures Association or, if the National Futures Association shall
refuse jurisdiction, then in accordance with the rules, then in effect, of the
American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award. Judgment upon any
award made by the arbitrator may be entered in any court of competent
jurisdiction.

15.    NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to
this Agreement.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] CITIGROUP MANAGED FUTURES
LLC By [spacer.gif] [spacer.gif] /s/ Jerry Pascucci   [spacer.gif] [spacer.gif]
Jerry Pascucci
President and Director SALOMON SMITH BARNEY DIVERSIFIED 2000 FUTURES FUND L.P.
By: [spacer.gif] [spacer.gif] Citigroup Managed Futures LLC
(General Partner) By [spacer.gif] [spacer.gif] /s/ Jerry Pascucci   [spacer.gif]
[spacer.gif] Jerry Pascucci
President and Director SANDRIDGE CAPITAL, LP By: [spacer.gif] [spacer.gif]
SandRidge Capital Management GP, LLC
(General Partner) By [spacer.gif] [spacer.gif] /s/ Andrew M. Rowe   [spacer.gif]
[spacer.gif] Andrew M. Rowe
Managing Member

10


--------------------------------------------------------------------------------
